DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 3, 11-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-6, 8, 11, 14 and 18-19 of the issued patent Burbidge et al., US 10,602,550 B1 (Burbidge’550 hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,602,550.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,602,550
2. (Previously Presented) A base station comprising:
one or more processors configured to perform operations comprising:







receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet to be communicated to a remote user equipment (UE);



in response to receiving the layer-2 service data unit, 
directing to communicate the layer-2 service data unit to a relay UE in a relay mode of operation; and

transmitting the layer-2 service data unit to the relay UE.



















3. (Previously Presented) The base station of claim 2, the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the layer-2 service data unit to the remote UE.


one or more processors configured to perform operations comprising:

receiving, from the base station, a layer-2 service data unit comprising a header that includes an identifier of a remote UE; and
submitting the received service data unit for transmission to the remote UE via a sidelink network interface.















12. (Previously Presented) The relay UE of claim 11, the operations further comprising:
receiving a header associated with the received layer-2 service data unit, the header comprising a logical channel identifier; and



providing a relay protocol header for layer-2  service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on 


14. (Previously Presented) The relay UE of claim 12, the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier.

15. (Previously Presented) The relay UE of claim 12, the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station based on: (i) a quality of service (QoS) parameter 

16. (Currently Amended) A remote user equipment (UE) for use in a wireless communication
network, the remote UE comprising:
one or more processors configured to perform operations comprising:




receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet;


determine to communicate the layer-2 service data unit to a base station via a 



































17. (Previously Presented) The remote UE of claim 16, wherein the operations further comprise:
including a UE identifier of the remote UE in the layer-2 service data unit.


18. (Previously Presented) The remote UE of claim 17, wherein a plurality of 


wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE.




having instructions that, when executed by one or more processors of an eNB that includes a first device to network (D2N) entity for communicating with a relay user equipment (UE) and a second D2N entity for communicating 

receive a service data unit derived from an Internet Protocol (IP) packet unit to be communicated to the remote user equipment;



direct the service data unit to the first D2N entity for transmission to the relay UE in a first, relay, mode of operation;

direct the service data unit to the second D2N entity for direct transmission to the remote UE in a second mode of operation;

obtain a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one 
transmit a relay reconfiguration message based on the selected communication path; receive data from the remote UE via a new relay UE, wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE.


19. The one or more non-transitory, computer-readable media of claim 18, wherein the instructions, when executed, further cause the eNB to provide a configuration message for configuring the relay UE to relay a service data unit to the remote UE.








receive a service data unit transmitted by an eNB via the D2N entity; and


submit the received service data unit to the D2D entity for transmission to a remote UE, of a plurality of remote UEs, via a sidelink interface,

wherein the relay UE is to relay communications from the plurality of remote UEs, the control logic further to:
multiplex a plurality of signaling radio bearers, each signaling radio bearer 
radio bearers, each data radio bearer associated with one of the plurality of remote UEs, to a radio bearer for transmission to the eNB.

2. The relay UE of claim 1, the control logic further to:

receive a header associated with the received service data unit, the header comprising a logical channel identifier;

map the received service data unit to the D2D entity based on the logical channel identifier; and
provide a relay protocol header for service data units received from the remote UE of the plurality of remote
UEs, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with 


4. The relay UE of claim 1, the control logic further to:

receive a relay reconfiguration message comprising a remote UE identifier from the eNB; and
establish a connection with the remote UE based on the remote UE identifier.


5. The relay UE of claim 1, the control logic further to:

multiplex a plurality of data radio bearers between the relay UE and the plurality of remote UEs to a plurality of data radio bearers between the relay UE and the eNB based on: a quality of service (QoS) parameter associated 

6. An apparatus for use in a eNB in a wireless communication network, the eNB comprising:
a first device to network (D2N) entity for communicating with a relay user equipment (UE);
a second D2N entity for communicating with a remote user equipment; and
control logic to:

receive a service data unit derived from an Internet Protocol (IP) packet unit to be communicated to the remote user equipment;

direct the service data unit to the first D2N entity for transmission to the relay UE in a first, relay, mode of operation;



direct the service data unit to the second D2N entity for direct transmission to the remote UE in a second mode of operation;
obtain a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE; select a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message; and
transmit a relay reconfiguration message based on the selected communication path; 
receive data from the remote UE via a new relay UE,

8. The apparatus claim 6, wherein the service data unit comprises a medium access control (MAC) service data unit wherein directing the service data unit to the first D2N entity comprises directing the service data unit to a first D2N MAC entity and directing the service data unit to the second D2N entity comprises directing the service data unit to a second D2N MAC entity.

11. The apparatus of claim 6, wherein a packet data unit comprising the service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier.

14. The apparatus of claim 6, wherein the relay reconfiguration message 
wherein the UE identifier comprises one of: an radio network temporary identifier (RNTI); a cell global identity combined with a C-RNTI; and a short ID that uniquely identifies the remote UE from a plurality of remote UEs connected to the relay UE.


Regarding claim 2, Burbidge’550 discloses a base station comprising:
one or more processors configured to perform operations comprising:
receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet to be communicated to a remote user equipment (UE);
in response to receiving the layer-2 service data unit, 
directing to communicate the layer-2 service data unit to a relay UE in a relay mode of operation; and
transmitting the layer-2 service data unit to the relay UE (see Burbidge’550 claim 18).
Regarding claim 3, Burbidge’550 discloses the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the layer-2 service data unit to the remote UE (see Burbidge’550 claim 19).
Regarding claim 11, Burbidge’550 discloses a relay user equipment (UE) for use in a wireless communication network, the relay UE served by a base station, and the relay UE comprising:
one or more processors configured to perform operations comprising:
receiving, from the base station, a layer-2 service data unit … and
submitting the received service data unit for transmission to the remote UE via a sidelink network interface (see Burbidge’550 claim 1).
Regarding claim 12, Burbidge’550 discloses the operations further comprising:
receiving a header associated with the received layer-2  service data unit, the header comprising a logical channel identifier; and
providing a relay protocol header for layer-2  service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the layer-2 service data units are received (see Burbidge’550 claim 2).
Regarding claim 13, Burbidge’550 discloses the operations further comprising:
receiving a direct communication request message from the remote UE; and
in response to receiving the direct communication request message from the remote UE, transmitting a relay path switch message comprising a remote UE identifier to the base station (see Burbidge’550 claim 3).
Regarding claim 14, Burbidge’550 discloses the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier (see Burbidge’550 claim 4).
Regarding claim 15, Burbidge’550 discloses the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station based on: (i) a quality of service (QoS) parameter associated with each of the plurality of data radio bearers, or (ii) a data radio bearer identity associated with the plurality of data radio bearers (see Burbidge’550 claim 5).
Regarding claim 16, Burbidge’550 discloses a remote user equipment (UE) for use in a wireless communication
network, the remote UE comprising:
one or more processors configured to perform operations comprising:
receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet;
determine to communicate the layer-2 service data unit to a base station via a relay UE using the sidelink network interface in a relay mode of operation.
 (see Burbidge’550 claim 6 and 8).
Regarding claim 17, Burbidge’550 discloses wherein the operations further comprise:
including a UE identifier of the remote UE in the layer-2  service data unit (see Burbidge’550 claim 11).
Regarding claim 18, Burbidge’550 discloses wherein a plurality of remote UEs are configured to communicate with the relay UE, and 
wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (see Burbidge’550 claim 14).
Burbidge’550 does not disclose the following features.
Regarding claims 11, comprising a header that includes an identifier of a remote UE;
In the same field of endeavor (e.g., communication system) Kang discloses a method for transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU) that comprises the following features.
Regarding claims 11, comprising a header that includes an identifier of a remote UE (the MAC SDU is processed to a MAC PDU (Medium Access Control Packet Data Unit). In order to generate such MAC PDU, the base station or the user equipment may include a MAC header to the MAC PDU; see Kang, paragraph [0034]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU), into the invention of the instant application, in order to support the user equipment to effectively transmit data via client cooperative communication (see Kang, paragraphs [0008] and [0009]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 16 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter).
Here is how the reference teach the claim.
Regarding claim 16, Saiwai discloses a remote user equipment (UE) for use in a wireless communication network (see Saiwai, Fig. 8 elements 100-2 – 100-4), the remote UE comprising:
one or more processors configured to perform operations  (A UE 100 (radio terminal) according to the embodiment will be described below. FIG. 5 is a block diagram of the UE 100. As shown in FIG. 5, the UE 100 includes a receiver (reception unit) 110, a transmitter (transmission unit) 120, and a controller (control unit) 130; see Saiwai, paragraph [0230]. Also see paragraph [0234], “The controller 130 performs various types of controls in the UE 100. The controller 130 includes a processor and a memory”) comprising:
receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet (As described above, since the relay UE transports the data (MAC SDU) of each of the plurality of destinations through the logical channel corresponding to the LCID, it is possible for the relay UE to transmit a plurality of data simultaneously; see Saiwai, 
determine to communicate the layer-2 service data unit to a base station via a relay UE using the sidelink network interface in a relay mode of operation (The relay UE transports the data (MAC SDU) of each of the plurality of destinations through a logical channel corresponding to the LCID. Thus, the relay UE transports the data of the remote UE (A) through the logical channel corresponding to the LCID 1; see Saiwai, paragraph [0351]. Also see paragraph [0355], “As described above, since the relay UE transports the data (MAC SDU) of each of the plurality of destinations through the logical channel corresponding to the LCID, it is possible for the relay UE to transmit a plurality of data simultaneously”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter), as applied to the claims above and further in view of Kwon, US 2015/0257187 A1 (Kwon hereinafter).
Here is how the references teach the claims.
Regarding claim 17, Saiwai discloses the remote UE of claim 16. Saiwai does not explicitly disclose wherein the operations further comprise:
including a UE identifier of the remote UE in the layer-2  service data unit.
In the same field of endeavor (e.g., communication system) Kwon discloses a method for performing device-to-device communication that comprises wherein the operations further comprise:
including a UE identifier of the remote UE in the layer-2 service data unit (the source UE receives configuration information (for example, key value or mapping information) used for extracting a source ID from the ProSe ID or ProSe application ID, from an eNB through a Radio Resource Control (RRC) message, or may receive the same from a Mobility Management Entity (MME) through a Non-Access Stratum (NAS) layer … A target UE determines a UE from which a corresponding MAC PDU is transmitted, based on a source ID included in the source ID field 710; see Kwon, paragraph [0060]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kwon regarding performing device-to-device communication, into the method related to D2D proximity service of Saiwai. The motivation to do so is to support a method for allowing wireless communication in an area outside the limited wireless communication infrastructure, and facilitate reducing loads on the network (see Kwon, abstract and paragraph [0006]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter), in view of Kwon, US 2015/0257187 A1 .
Here is how the references teach the claims.
Regarding claims 18, Saiwai and Kwon disclose the remote UE of claim 17. Saiwai and Kwon do not explicitly disclose wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE. In the same field of endeavor (e.g., communication system) Lee discloses a method for handling L2 entity in a wireless communication system that comprises wherein a plurality of remote UEs are configured to communicate with the relay UE (Relay UE is a UE that provides functionality to support connectivity to unicast services for remote UE(s). UE2 performs as a remote UE; see Lee, paragraph [0104]), and wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (If the control signal/data is relayed to the network, it may consist of UE-to-Network Relay. If the control signal/data is relayed to UE3, it may consist of UE-to-UE Relay; see Lee, paragraph [0104]. Also see paragraph [0054], “ProSe UE identity (ID) is a unique identity allocated by evolved packet system (EPS) which identifies the ProSe enabled UE”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding handling L2 entity in a wireless communication system, into the method related to D2D proximity service of Saiwai and Kwon. The motivation to do so is to support a method .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter), as applied to the claims above and further in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claim 19, Saiwai disclose the remote UE of claim 16. Saiwai does not explicitly disclose wherein the relay UE is a first relay UE and wherein the operations further comprise:
determining that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE; and
responsively establishing a connection with the second relay UE by transmitting a Direct Communication Request message.
In the same field of endeavor (e.g., communication system) Lee discloses a method for handling L2 entity in a wireless communication system that comprises wherein the relay UE is a first relay UE and wherein the operations further comprise:
determining that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE (ProSe direct discovery means a procedure employed by a ProSeenabled UE to discover other ProSe-enabled UEs in its vicinity by using only the capabilities of the two UEs with 3GPP LTE rel-12 technology. EPC-level ProSe discovery means a process by which the EPC determines the proximity of two 
responsively establishing a connection with the second relay UE by transmitting a Direct Communication Request message (In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data. The UE requests transmission resources from the eNB. The eNB schedules transmission resources for transmission of sidelink control and data. The UE sends a scheduling request (dedicated scheduling request (D-SR) or random access) to the eNB followed by a ProSe buffer status report (BSR). Based on the ProSe BSR, the eNB can determine that the UE has data for a ProSe direct communication transmission and estimate the resources needed for transmission. The eNB can schedule transmission resources for ProSe direct communication using configured sidelink radio network temporary identifier (SL-RNTI); see Lee, paragraph [0080]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding handling L2 entity in a wireless communication system, into the method related to D2D proximity service of Saiwai. The motivation to do so is to support a method for using an uplink (UL) BSR or a sidelink (SL) BSR for user equipment (UE)-to-Network Relay or UE-to-UE Relay (see Lee, paragraph [0006]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter), in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), as applied to the claims above and further in view of Agiwal et al., US 2014/0341112 A1 (Agiwal hereinafter).

Regarding claim 20, Saiwai and Lee disclose the remote UE of claim 19. Saiwai and Lee do not explicitly disclose further comprising:
transmitting an indication to the first relay UE to indicate a relay path has been switched to the second relay UE. In the same field of endeavor (e.g., communication system) Agiwal discloses a method for performing D2D communication using wireless communication network that comprises further comprising:
transmitting an indication to the first relay UE to indicate a relay path has been switched to the second relay UE (At operation 1430, UEl 1400 and the UE2 1402 may then transmit switching indication to each other … At operations 1432 and 1434, UEl 1400 and UE2 1402 may respectively start communication with each via the wireless communication network using the created/activated ProSe EPS bearers; see Agiwal, paragraphs [0168]-[0169]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Agiwal regarding performing D2D communication using wireless communication network, into the method related to D2D proximity service of Saiwai and Lee. The motivation to do so is to support a method for providing seamless IP session continuity when a communication path for a UEl and another UE switches from the direct communication path to the communication path via the wireless communication network, or vice versa (see Agiwal, abstract and paragraph [0020]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Seok discloses a base station (In another aspect of the present invention, A frame transmission method, performed by an access point (AP); see Seok, paragraph [0015]) comprising:
one or more processors configured to perform operations (A wireless apparatus 800 may be an AP or a non-AP. The wireless apparatus 800 includes a processor 810, a memory 820, and a transceiver 830 … When the processor 810 processes an operation of an AP in the aforementioned method, the wireless apparatus 800 is the AP; see Seok, paragraph [0075]) comprising: … in response to receiving the layer-2 service data unit (A frame transmission method, performed by an access point (AP), in a wireless local area network (WLAN)includes transmitting a relay request message to a relay station (STA) to request receiving of a first data frame and then transmitting the received first data frame to a destination STA through a direct link (DL), receiving a relay response message in response to the relay request message, and transmitting the first data frame to the relay STA and the second data frame to the destination STA simultaneously by using space division multiple access (SDMA) transmission; see Seok, paragraph [0015]. Also see paragraph [0017], “The first data frame may be transmitted in an aggregate MAC service data unit (A-MSDU) format”), directing to communicate the layer-2 service data unit to a relay UE in a relay mode of operation (The present invention proposes a cooperative direct link setup (C-DLS) mechanism in 
transmitting the layer-2 service data unit to the relay UE (The AP 230 may transmit the data frame transmitted to the relay STA 250 in an aggregate MAC service data unit (A-MSDU) format; see Seok, paragraph [0044]).
Seok does not explicitly disclose receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet to be communicated to a remote user equipment (UE).
In the same field of endeavor (e.g., communication system) Kang discloses a method for transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU) that comprises receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet to be communicated to a remote user equipment (UE) (a transmission module configured to transmit the data burst to a base station, and, herein, the one or more packets are configured in one of service data units (SDUs) and protocol data units (PDUs); see Kang, paragraph [0008]. Also see paragraph [0034], “In order to allow the transmitting end and the receiving end to exchange data within the above-described layer structure, a case of transmitting MAC SDUs (Medium Access Control Service data units) will be assumed” and paragraph [0025], “The network layer generates a new data unit by adding header information, which is used by the network layer, to the data received from the transmission layer, and, then, the network layer transmits the newly generated data unit back to the link layer being a lower layer. The link layer generates a new data 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU), into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok. The motivation to do so is to support a method for the user equipment to effectively transmit data via client cooperative communication (see Kang, paragraphs [0008] and [0009]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of Kwon, US 2015/0257187 A1 (Kwon hereinafter).
Here is how the references teach the claims.
Regarding claims 3 and 4, Seok and Kang disclose the base station of claim 2. Seok and Kang do not explicitly disclose the following features.
Regarding claims 3, the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the layer-2 service data unit to the remote UE.
Regarding claims 4, wherein a packet data unit comprising the layer-2 service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier.
In the same field of endeavor (e.g., communication system) Kwon discloses a method for performing device-to-device communication that comprises the following features.
Regarding claims 3, the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the layer-2  service data unit to the remote UE (the source UE receives configuration information (for example, key value or mapping information) used for extracting a source ID from the ProSe ID or ProSe application ID, from an eNB through a Radio Resource Control (RRC) message, or may receive the same from a Mobility Management Entity (MME) through a Non-Access Stratum (NAS) layer … A target UE determines a UE from which a corresponding MAC PDU is transmitted, based on a source ID included in the source ID field 710; see Kwon, paragraph [0060]).
Regarding claims 4, wherein a packet data unit comprising the layer-2  service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier (receiving, at a first UE, a first message transmitted from a second UE for a device-to-device communication between the first UE and the second UE, wherein the first message includes a medium access control (MAC) header and a MAC payload, wherein the MAC header includes a first source identification field first target identification field, and one or more MAC subheaders for the device-to-device communication; see Kwon, paragraph [0009]).
.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of Baek et al., US 2016/0381720 A1 (Baek hereinafter).
Here is how the references teach the claims.
Regarding claims 6-7, Seok and Kang disclose the base station of claim 2. Seok and Kang do not explicitly disclose the following features.
Regarding claim 6, the operations further comprising:
obtaining a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE;
selecting a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message; and
transmitting a relay reconfiguration message based on the selected communication path.
Regarding claim 7, the operations further comprising:
receiving data from the remote UE via a new relay UE, wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE.
In the same field of endeavor (e.g., communication system) Baek discloses a method for creating a packet data network (PDN) connection of user equipment (UE) in a mobile communication system that comprises the following features.
Regarding claim 6, the operations further comprising:
obtaining a measurement reporting message from the remote UE (The eNB 120 receives a measurement report from UE located within its cell; see Baek, paragraph [0076]), the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE (The eNB 120 is capable of triggering the UE transmitting the measurement report to perform a relay discovery operation so that the UE can use a ProSe UE-to-network relay service in operation S160; see Baek, paragraph [0077]);
selecting a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message (The eNB determines whether there is UE which is capable of performing a relay operation or is authorized to perform a relay operation, from among the UE devices to which the eNB provides services, before performing the triggering operation. When the eNB ascertains that there are one or more UE devices which are capable of performing a relay operation or are authorized to perform a relay operation, it is capable of triggering potential remote UE to start a relay discovery procedure; see Baek, paragraph [0077]); and

Regarding claim 7, the operations further comprising:
receiving data from the remote UE via a new relay UE (The remote UE transmits packets to the relay UE. The relay UE establishes a packet network connection for forwarding relay packets and forwards corresponding data to the network. The relay UE also forwards packets from the network to the remote UE via direct communication established in a relay connection; see Baek, paragraph [0060]), wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE (When eNB expects that UE will move out of the coverage area, it may consider the UE to be potential remote UE, which is determined based on measurement information that the UE provides to the eNB. The remote UE performs a discovery procedure to discover UE for providing a relay function (called relay UE) and establishes direct communication with the relay UE; see Baek, paragraph [0059]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Baek regarding creating a packet data network (PDN) connection of user equipment (UE) in a mobile communication system, into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok and Kang. The motivation to do so is to support a method for creating a packet data network (PDN) connection of relay user .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Kim et al., US 2016/0135203 A1 (Kim hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Seong and Kang disclose the base station of claim 2. Seok and Kang do not explicitly disclose the operations further comprising:
obtaining a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least two relay UE in proximity to the remote UE; and
selecting a plurality of communication paths each communication path associated with a different relay UE of a plurality of relay UEs, the plurality of relay UEs forming a candidate relay set.
In the same field of endeavor (e.g., communication system) Kim discloses a method for selecting and reselecting a relay for proximity service that comprises the operations further comprising:
obtaining a measurement reporting message from the remote UE (receiving, by a user equipment (UE) which is to receive a relay service, synchronization signals from a plurality of other UEs capable of operating as a relay; see Kim, paragraph [0061]), the measurement reporting message including an indication of at least two relay UE in 
selecting a plurality of communication paths each communication path associated with a different relay UE of a plurality of relay UEs, the plurality of relay UEs forming a candidate relay set (generating, by the UE, a candidate relay list on the basis of the relay type information, PDN/APN information, and service/group information contained in the announce messages received from the plurality of other UEs; and selecting or reselecting, by the UE, one of the other UEs in the candidate relay list in consideration of relay type, PDN/APN, and service/group information necessary for a service of the UE; see Kim, paragraph [0061]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kim regarding selecting and reselecting a relay for proximity service, into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok and Kang. The motivation to do so is to support a method for efficiently reselecting a relay from a candidate relay list in case of disconnection of the serving relay (see Kim, abstract and paragraph [0157]).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Kang et al., US .
Here is how the references teach the claims.
Regarding claims 22-24, Seong and Kang disclose the base station of claim 2. Seok and Kang do not explicitly disclose the following features.
Regarding claim 22, the operations further comprising:
transmitting a relay reconfiguration message based on a selected communication path for the remote UE to be relayed via the relay UE.
Regarding claim 23, wherein the relay reconfiguration message comprises a configuration of the selected communication path, wherein the selected communication path is at least one of (i) a PC5 channel between the relay UE and the remote UE, or (ii) a Uu channel between the base station and the relay UE. 
Regarding claim 24, wherein the configuration of the PC5 channel is provided to the relay UE and the remote UE, and wherein the configuration of the Uu channel is provided to the relay UE.
Regarding claim 22, the operations further comprising:
transmitting a relay reconfiguration message based on a selected communication path for the remote UE to be relayed via the relay UE (In step S703, the eNB 200 transmits, to the UE 100-1, an RRC Connection Reconfiguration message that includes setting information concerning the mode (Mode 1 or Mode 2) selected in step S702; see Saiwai, paragraph [0401]).
Regarding claim 23, wherein the relay reconfiguration message comprises a configuration of the selected communication path (In step S719, the eNB 200 transmits 
Regarding claim 24, wherein the configuration of the PC5 channel is provided to the relay UE and the remote UE, and wherein the configuration of the Uu channel is provided to the relay UE (Specifically, the relay UE relays data (uplink traffic) received from the remote UE via the PC5 interface to the eNB 200 via a Uu interface (LTE-Uu) or a Un interface (LTE-Un). Further, the relay UE relays data (downlink traffic) received from the eNB 200 via the Uu interface or the Un interface to the remote UE via the PC5 interface; see Saiwai, paragraph [0225]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Saiwai regarding connecting to a remote UE where direct service is not provided by the base station, into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok and Kang. The motivation to do so is to support a method for .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter).
Here is how the references teach the claims.
Regarding claim 11, Seok discloses a relay user equipment (UE) for use in a wireless communication network (see Seok, Fig. 2, element 250, “Relay STA”), the relay UE served by a base station (before transmission of the data frames PPDU 1 and PPDU 2, the AP 230 selects a relay STA 250 for relaying a data frame for the AP 230 itself and transmits a relay request message 231; see Seok, paragraph [0039]), and the relay UE comprising:
one or more processors configured to perform operations (A wireless apparatus 800 may be an AP or a non-AP. The wireless apparatus 800 includes a processor 810, a memory 820, and a transceiver 830 … When the processor 810 processes an operation of an STA in the aforementioned method, the wireless apparatus 800 is the STA.; see Seok, paragraph [0075]) comprising:
receiving, from the base station, a layer-2 service data unit comprising a header that includes an identifier of a remote UE (The first data frame may be transmitted from the AP together with a second data frame transmitted for the destination STA by using space division multiple access (SDMA) Transmission … The first data frame may be transmitted in an aggregate MAC service data unit (A-MSDU) format; see Seok, 
Seok does not explicitly disclose submitting the received service data unit for transmission to the remote UE via a sidelink network interface. In the same field of endeavor (e.g., communication system) Saiwai discloses a method for connecting to a remote UE where direct service is not provided by the base station that comprises and
submitting the received service data unit for transmission to the remote UE via a sidelink network interface (The relay UE transports the data (MAC SDU) of each of the plurality of destinations through a logical channel corresponding to the LCID. Thus, the relay UE transports the data of the remote UE (A) through the logical channel corresponding to the LCID 1; see Saiwai, paragraph [0351]. Also see paragraph [0355], “As described above, since the relay UE transports the data (MAC SDU) of each of the plurality of destinations through the logical channel corresponding to the LCID, it is possible for the relay UE to transmit a plurality of data simultaneously”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Saiwai regarding connecting to a remote UE where direct service is not provided by the base station, into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok. The motivation to do so is to support a method for the user equipment acting as a relay UE to effectively enhance coverage to provide service to a remote UE (see Saiwai, Fig. 4 and paragraph [0222]).

Claims 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al., US 2012/0087300 A1 (Seok hereinafter), in view of Saiwai et al., US 2018/0070264 A1 (Saiwai hereinafter), as applied to the claims above and further in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claims 12, 14 and 15, Seok and Saiwai disclose the relay UE of claim 11. Seok and Saiwai do not explicitly disclose the following features.
Regarding claims 12, the operations further comprising:
receiving a header associated with the received layer-2 service data unit, the header comprising a logical channel identifier; and
providing a relay protocol header for layer-2 service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the layer-2 service data units are received.
Regarding claims 14, the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier.
Regarding claims 15, the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station based on: (i) a quality of service (QoS) parameter associated with each of the 
In the same field of endeavor (e.g., communication system) Lee discloses a method for handling L2 entity in a wireless communication system that comprises the following features. 
Regarding claims 12, the operations further comprising:
receiving a header associated with the received layer-2 service data unit, the header comprising a logical channel identifier (A UE may establish multiple logical channels. Logical channel ID (LCID) included within the MAC subheader uniquely identifies a logical channel within the scope of one source Layer-2 ID and ProSe layer-2 group ID combination; see Lee, paragraph [0078]); and
providing a relay protocol header for layer-2 service data units received from the remote UE (MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed; see Lee, paragraph [0114]), the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the layer-2 service data units are received (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID.; see Lee, paragraph [0112]).
Regarding claims 14, the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data; see Lee, paragraph [0112]); and establishing a connection with the remote UE based on the remote UE identifier (Upon receiving the relay configuration, the UEl may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID; see Lee, paragraph [0112]).
Regarding claims 15, the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers; see Lee, paragraph [0112]. Also see paragraph [0170], “LCG ID: The LCG ID field identifies the group of logical channel(s) which buffer status is being reported. The length of the field is 2 bits. A specific LCG ID is dedicated to reflect buffer status for relaying data in the group of logical channel(s) to eNB”) based on: (i) a quality of service (QoS) parameter associated with each of the plurality of data radio bearers, or (ii) a data radio bearer identity associated with the plurality of data radio bearers (In step S100, if 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding handling L2 entity in a wireless communication system, into the method related to into the method related to performed by a station (STA), in a wireless local area network (WLAN) of Seok and Saiwai. The motivation to do so is to support a method for using an uplink (UL) BSR or a sidelink (SL) BSR for user equipment (UE)-to-Network Relay or UE-to-UE Relay (see Lee, paragraph [0006]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/08/2021. Claims 2-4, 6-12, 14-20 and 23-24 are currently pending.
Double patenting rejection on claims 2, 3, 11-12 and 17-18 are maintained since no action was taken to overcome the rejection.

Response to Arguments
Applicant’s arguments filed in 06/08/2021, regarding claims 2-4, 6-12, 14-20 and 22-24 have been fully considered but they are moot in view of the new ground (s) of rejection.   Newly found prior art Seok and Saiwai discloses the amended features of the claims as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/05/2021